Case: 2:11-cv-01016-EAS-MRM Doc #: 2206 Filed: 05/07/19 Page: 1 of 6 PAGEID #: 106942




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION AT COLUMBUS

  In re: OHIO EXECUTION
   PROTOCOL LITIGATION,
                                                                :        Case No. 2:11-cv-1016

                                                                         Chief Judge Edmund A. Sargus, Jr.
                                                                         Magistrate Judge Michael R. Merz

  This Order relates to Cleveland Jackson




                           OPINION AND SCHEDULING ORDER


          This consolidated capital § 1983 litigation is before the Court on Plaintiff’s Proposed

  Preliminary Injunction Litigation Schedule (ECF No. 2200), Defendants’ Response (ECF No.

  2202), and Jackson’s Response (ECF No. 2205).

          In August 2018, Plaintiff Warren Henness was the next Plaintiff in this consolidated case

  set to be executed with a scheduled date of February 13, 2019. On August 30, 2018, the Court set

  a schedule to complete litigation of his preliminary injunction motion in mid-December (ECF No.

  1914). That schedule was met; the Court took evidence December 11-14, 2018, and filed a

  Decision a month later on January 14, 20191 (ECF No. 2133). Henness promptly appealed, and

  his case is pending before the Sixth Circuit as Case No. 19-3064. Because Henness has been

  reprieved to September 12, 2019, the Court of Appeals has seven months more to consider the


  1
    The Magistrate Judge was able to file a Decision instead of a report and recommendations because Henness and
  Defendants had unanimously consented to plenary Magistrate Judge jurisdiction under 28 U.S.C. § 636(c) (ECF No.
  1912), as had prior Plaintiffs Phillips, Otte, Tibbetts, Campbell, and Van Hook. This process eliminates the month-
  long delay provided in Fed.R.Civ.P. 72 for objections and responses.

                                                           1
Case: 2:11-cv-01016-EAS-MRM Doc #: 2206 Filed: 05/07/19 Page: 2 of 6 PAGEID #: 106943



  appeal than this Court expected it to have when the schedule was set. At present, briefing on the

  appeal is set to be complete by July 19, 2019.

             Following that same pattern, on January 2, 2019, because Plaintiff Cleveland Jackson’s

  execution was then set for May 29, 2019, the Magistrate Judge ordered the parties to propose a

  preliminary injunction litigation schedule (ECF No. 2128), and a schedule was entered February

  6, 2019 (ECF No. 2154).

             Then on February 19, 2019, Governor DeWine publicly announced that there would be no

  more executions in Ohio until a new protocol had been adopted. The parties jointly agreed to

  vacate the Cleveland Jackson schedule and the Court did so (ECF No. 2167).

             Unfortunately, the parties have been unable to agree on much since then. On March 7,

  2019, the Governor reprieved Cleveland Jackson to November 13, 2019 (ECF No. 2180)2.

  However, Defendants were unwilling to accept the Court’s suggestion of a stay of these

  proceedings and any executions pending adoption of a new protocol (Mar. 7, 2019, Trans., ECF

  No. 2183, PageID 106724). As of the April 30, 2019, status conference, the Plaintiff’s counsel

  were lamenting “being forced to litigate his claims in a preliminary injunction context at all, rather

  than in a merits trial.” (ECF No. 2200, PageID 106893). For their part, Defendants’ counsel

  pronounced themselves unwilling even to discuss a stay until after the Sixth Circuit decides

  Henness’ appeal (Email from Charles Schneider to Allen Bohnert, Apr. 29, 2019).

             In Bucklew v. Precythe, 139 S.Ct. 1112, (2019), Justice Gorsuch wrote: “The proper role

  of courts is to ensure that method-of-execution challenges to lawfully issued sentences are resolved

  fairly and expeditiously.” Id. at 1134. Dissenting, Justice Sotomayor also wrote about the




  2
      The Governor also reprieved Kareem Jackson to January 16, 2020; and Gregory Lott to March 12, 2020.

                                                           2
Case: 2:11-cv-01016-EAS-MRM Doc #: 2206 Filed: 05/07/19 Page: 3 of 6 PAGEID #: 106944



  processing of these cases: “The only sound approach is for courts to continue to afford each

  request for equitable relief a careful hearing on its own merits.” Id. at 1147.

          Both opinions support the course this Court has taken with method-of-execution cases.

  They have all been consolidated on one judge’s docket, allowing for consistency of management

  over time. Our practice is consistent with Fed.R.Civ.P. 16, which has been repeatedly amended

  since its adoption to encourage more and more active case management by judges. See particularly

  Fed.R.Civ.P. 16(a)(2) (“establishing early and continuing control so that the case will not be

  protracted . . .).

          In theory, it is within the equitable power of the district courts either to stay executions to

  allow orderly consideration of issues or to dismiss late challenges that are viewed as manipulative.

  In practice, they have little discretion over the timing of challenged executions. Bucklew himself

  filed the challenge that the Supreme Court ultimately heard only twelve days before his scheduled

  execution, but with the concurrence of the United States Court of Appeals for the Eighth Circuit

  and the Supreme Court, that execution was delayed more than five years. In contrast, the case

  reports are full of instances where appellate courts have vacated stays out of deference to state-

  scheduled execution dates. In practice, “death is different” from other equity cases and execution

  dates set by states cannot readily be adjusted by the lower courts.

          Given the uncertainty of state policy, and our lack of practical discretion to modify

  execution dates, the Court believes it is improvident to delay scheduling this case. Jackson has an

  execution date which this Court must treat as fixed until it is lawfully changed. It is therefore

  ordered that the parties abide by the following schedule:




                                                    3
Case: 2:11-cv-01016-EAS-MRM Doc #: 2206 Filed: 05/07/19 Page: 4 of 6 PAGEID #: 106945



                                 Event                                         Deadline

   Memorandum in opposition to Motion to Quash Subpoena of the May 10, 2019
   Ohio State Board of Pharmacy

   Deposition of the Ohio State Board of Pharmacy                      May 16, 2019

   Jackson Motion to Amend Individual Supplemental Complaint           May 24, 2019

   Defendants’ response due                                            June 3, 2019

   Jackson’s reply due                                                 June 20, 2019

   Defendants’ answer to amended individual supplemental complaint To be set if amendment
                                                                   allowed

   Jackson’s Amended Motions for: (a) Preliminary Injunction; (b) June 21, 2019
   Stay of Execution; (c) Evidentiary Hearing; (d) Court order
   regarding execution day procedures

   Defendants’ responses due                                           July 2, 2019

   Jackson’s reply due                                                 July 9, 2019

   Jackson’s disclosure of lay and expert witnesses                    July 2, 2019

   Defendants’ disclosure of lay and expert witnesses                  July 16, 2019

   Disclosure of rebuttal witnesses                                    July 23, 2019

   Motions by either party to conduct additional discovery             July 23, 2019

   Memoranda in opposition                                             July 26, 2019

   Motions by either party to admit prior testimony as evidence for July 30, 2019
   consideration in Jackson’s case
                                                                    August 2, 2019
   Memoranda in opposition

   Motions in limine by either party                                   August 7, 2019

   Memoranda in opposition                                             August 13, 2019

   Reply memoranda                                                     August 16, 2019

   Oral argument, if the Court deems necessary, on motions in limine   August 20, 2019


                                                 4
Case: 2:11-cv-01016-EAS-MRM Doc #: 2206 Filed: 05/07/19 Page: 5 of 6 PAGEID #: 106946



   Filing and exchange of exhibits for evidentiary hearing               September 6, 2019

   Filing and exchange of final witness lists                            September 13, 2019

   Exhibit binders to be delivered to the Court                          September 20, 2019,
                                                                         before noon

   Hearing on Motion for Preliminary Injunction, if the Court grants a September 24-25, 2019
   hearing.



          Lay witnesses must be identified with a description of the substance of the testimony they

  are expected to provide. Disclosures of expert witnesses must include: (a) a curriculum vitae; (b)

  a report of their conclusions; and (c) a synopsis of expected testimony.

          This order makes no provision for identifying witnesses or documents relating to the

  execution of Warren Henness, presently scheduled to occur September 12, 2019, or for any

  modification based on the decision of the Sixth Circuit in Henness’s case. The parties are expected

  to bring any such evidence or modification of the law to the Court’s attention as promptly as

  possible.

          This Order creates a schedule for litigating Jackson’s scheduled execution as if it were to

  go forward under the October 7, 2016, version of DRC Policy 01-COM-11. Although Defendants’

  counsel has advised that ODRC expects to announce a new protocol within “a few weeks” no other

  details were forthcoming. Will the new protocol be an alternative to the current version? Will it

  provide that the inmate can choose or will choice of which protocol to use be up to ODRC? Will

  the new protocol feature a non-injection method such that legislative approval will be needed? In

  short too many contingencies are possible to allow scheduling of any new protocol litigation at

  this time.

          This Order may be modified only on motion and for good cause shown.



                                                   5
Case: 2:11-cv-01016-EAS-MRM Doc #: 2206 Filed: 05/07/19 Page: 6 of 6 PAGEID #: 106947




  May 7, 2019.

                                                      s/ Michael R. Merz
                                                     United States Magistrate Judge




                                         6
